Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of K.C., J.C., and K.C.,              Appeal from the 307th District Court of
Children                                              Gregg County, Texas (Tr. Ct. No. 2018-
                                                      1733-DR).         Memorandum Opinion
No. 06-20-00029-CV                                    delivered by Justice Stevens, Chief Justice
                                                      Morriss and Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 16, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk